DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4 – 9, and 11 – 14 of copending Application No. 17/046,329 in view of Myung et al. (USPGPub 2016/0187931 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed towards foldable back plates.

This is a provisional nonstatutory double patenting rejection.

Application No. 17/046,329 discloses a foldable back plate comprising: a polyimide (PI) substrate; 5a first adhesive layer provided on a surface of the polyimide substrate; and a second adhesive layer provided on a surface opposite to the surface of the polyimide substrate in contact with the first adhesive layer, wherein a storage modulus (G1) at 200C of the polyimide substrate satisfies Equation 1, 1GPa ≤ G1≤5 GPa, 1owherein, an initial adhesive force of the first adhesive layer is at least 500 gf/inch, and an initial adhesive force of the second adhesive layer is at least 500 gf/inch, and wherein the initial adhesive force is measured at 23°C after attaching a polyimide (PI) 15to the first adhesive layer or to the second adhesive layer on a surface opposite of the surface of the first adhesive layer or the second adhesive layer that is in contact with the polyimide substrate and then the polyimide-attached first adhesive layer or the polyimide-attached second adhesive layer standing at 23°C for 2 hours (Claims 1 and 2) as in claim 1. With respect to claim 2,20 a storage modulus at -30°C of each of the first adhesive layer and the second adhesive layer and, a storage modulus at 60°C of each of the first adhesive layer and the second adhesive layer satisfy Equations 2 and 3 below: 25[Equation 2] 1 x104 Pa ≤ G2 ≤ 1 x 106 Pa [Equation 3] 1 x104 Pa ≤ G3 ≤1 x 106 Pa wherein G2 is a storage modulus at -300C of each of the first adhesive layer and the 30second adhesive layer and 21G3 is a storage modulus at 600C of each of the first adhesive layer and the second adhesive layer (Claim 1). Regarding claim 3, the initial adhesive force (gf/inch) of each of the first adhesive layer and the second adhesive layer and a late adhesive force (gf/inch) of each of the first adhesive layer and the second adhesive layer satisfy Equation 4: A1 x 0.8 ≤ A2  wherein Al is the initial adhesive force (gf/inch) of each of the first adhesive layer and the second adhesive layer and A2 is the late adhesive force (gf/inch) of each of the first adhesive layer and the second adhesive layer, and 15wherein the late adhesive force is measured after the polyimide-attached first adhesive layer or the polyimide-attached second adhesive layer standing at 60°C/humidity 90% for 20 days (Claim 4). For claim 4, the polyimide substrate has an elongation at break at 20°C of 20% or more and 200% or less (Claim 5). In claim 5, the polyimide substrate has a heat 25shrinkage at 200°C of 0.1% or less (Claim 6). With regard to claim 6, the polyimide substrate has a thickness of 10 µm or more and 150 µm or less (Claim 8). As in claim 7, each of the first adhesive layer and the second adhesive layer has a thickness of 10 µm or more and 100 µm or less (Claim 9). With respect to claim 8,5 a first release film provided on an opposite surface of the first adhesive layer in contact with the polyimide substrate; and a second release film provided on an opposite surface of the second adhesive layer in iocontact with the polyimide substrate, wherein a peel force at 23°C of the second release film from the second adhesive layer is 20 gf/inch or less, and a peel force at 23°C of the first release film from the first adhesive layer is lower than the peel force of the second release film from the second adhesive layer (Claim 1). Regarding claim 9, the peel force at 23°C of the first release film from the first adhesive layer is 15 gf/inch or less (Claim 7). For claim 11, the first release film and the second release film are silicone-based films (Claim 11). In claim 12, each of the first release film and the 30second release film has a surface resistance of 1010 Ω/sq or less at 500V or less (Claim 12).  Application No. 17/046,329 further discloses a method of manufacturing a foldable back plate comprising: providing a polyimide (PI) substrate; 5coating a first adhesive layer on a surface of the polyimide substrate; laminating a first release film on a surface opposite to the surface of the first adhesive layer in contact with the polyimide substrate; providing a second release film; coating a second adhesive layer on a surface of the second release film; and iolaminating a surface opposite to the surface of the second adhesive layer in contact with the second release film on a surface opposite to the surface of the polyimide substrate in contact with the first adhesive layer, wherein a storage modulus (G1) at 20°C of the polyimide substrate satisfies Equation 1: 15 1GPa ≤ G1≤5 GPa a peel force at 23°C of the second release film from the second adhesive layer is 20 gf/inch or less, and a peel force at 23°C of the first release film from the first adhesive layer is lower than 20the peel force of the second release film from the second adhesive layer (Claims 2 and 13) as in claim 13. With respect to claim 14, the coating the first adhesive layer and the coating the second adhesive layer are carried out by direct coating (Claim 14).  However, Application No. 17/046,329 fails to disclose 20each of the first release film and the second release film has a thickness of 10 µm or more and 150 µm or less and a foldable display device comprising the foldable back plate according to claim 1.

	Myung et al. teaches a foldable display device comprising the foldable back plate according to claim 1 (Abstract) for the purpose of preventing waviness and optical distortions in a folded state (Paragraph 0010).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a foldable display device comprising the foldable back plate in Application No. 17/046,329 in order to prevent waviness and optical distortions in a folded state as taught by Myung et al.

With regard to the limitation of “each of the first release film and the second release film has a thickness of 10 µm or more and 150 µm or less”, Application No. 17/046,329 clearly discloses a first release film provided on an opposite surface of the first adhesive layer in contact with the polyimide substrate; and a second release film provided on an opposite surface of the second adhesive layer in iocontact with the polyimide substrate (Claim 8).  Therefore, it would have been an obvious matter of design choice to have a specific thickness of release film, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. MPeP2144.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
July 21, 2022